Title: To George Washington from Thomas Harwood, 28 December 1789
From: Harwood, Thomas
To: Washington, George


          
            Sir.
            Annapolis Decemr 28th 1789.
          
          Having served as Continental Loan Officer in the State of Maryland, during the Revolution to this present time, and occasionally receiver of the Money appropriated by this State to Congress, and presuming that under the present Government, in the Arrangement of the Business of the United States such an Office or one similar to it may be necessary; and flattering myself with having the Approbation of Congress and those under whom I acted in the Business of that Office, beg leave to Solicit your favor and attention; and a certainty of doing the best in my Power may be depended on in the Duties of that, or any other Office that I may be thought Worthy of.
          My Brother Mr Benjamin Harwood who has done Business with me during the time of my being in Office, and who acted under Mr Morris, while he was Financier, as the Continental Receiver is at present in no Office, he is well Qualified for any Business, and should he succeed to an Appointment, I am sure he would give entire satisfaction; for information respecting my Brother and myself, I beg leave to refer you to Mr Morris, the late Board of Treasury and the Senators and Delegates from this State, who have a perfect knowledge of us. With Sentiments of the Highest Esteem, I am Sir Your most Obedient and very Humble Servant
          
            Tho. Harwood
          
        